Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 23, 2019

The Court of Appeals hereby passes the following order:

A19A1731. GAY J. DILLARD v. SHELDON L. LEGGETT.

      Gay Dillard sued Sheldon Leggett, seeking damages for injuries Dillard
sustained in an automobile accident. Dillard served United Services Automobile
Association (“USAA”) as the uninsured/underinsured motorist coverage carrier. The
trial court granted Leggett’s motion to dismiss on the ground that he had not been
served within the applicable statute of limitation. Dillard then filed this direct appeal.
We lack jurisdiction.
      “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of [fewer] than all the parties is
not a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629
(385 SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must
be either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA
§ 5-6-34 (b). See id. Where neither code section is followed, the appeal is premature
and must be dismissed. Id.
      The record contains no indication that the trial court directed the entry of
judgment under § 9-11-54 (b) or that USAA has been dismissed from this action. To
the contrary, it appears that USAA’s motion to dismiss, or, in the alternative, for
summary judgment, currently is pending before the trial court. Consequently,
because this action remains pending below, Dillard was required to use the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the order granting Leggett’s motion to dismiss.
See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906)
(1989). Dillard’s failure to do so deprives us of jurisdiction over this appeal, which
is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213)
(1996).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/23/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.